Title: From Benjamin Franklin to Robert Montgomery, 28 October 1779
From: Franklin, Benjamin
To: Montgomery, Robert


Sir,Passy Oct. 28. 1779—
When you first wrote to me of the Vexations you received at Alicant, I communicated your Letter to M. le Comte d’Aranda, requesting his Interposition for your Relief. He let me understand (thro’ M. Grand) that there was no doubt but you would receive it from the Court, as soon as it should be known that you were an American. This I had afterwards the Satisfaction to learn from yourself had actually happen’d. But when in a subsequent Letter you informed me that those Vexations were renewed, I began to apprehend there might be something in your Case or Conduct that I did not understand; And I am still at a Loss to conceive how the Certificate given you by me & Mr. Adams jointly can receive greater Force by my acknowledging it. And with all the good Will Spain has manifested in many Instances for the Americans in general, I am surprized that you in particular should meet with so much Unkindness, unless you had given some Offence or some Cause for Suspicion. For these Reasons I postponed answering some of your Letters, ’till I should be better acquainted with your Character, and with the Circumstances. I will however apply again to the Spanish Ambassador here as soon as he returns from Brest, where he is at present, and from whence he is expected in a few Days, and I will request that agreable to the Certificate you have received from the Commissioners here you may be considered and treated as an American, unless the Court has some good Reasons to consider you in another Light.
I am, Sir, Your most obedient humble Servant
B Franklin
M. Montgomery.
 
Endorsed: Passy 28 Octr. 1779 B Franklin Received the 15th Nov Answd the 20th Ditto
Notation: B Franklin
